_____________

                                No. 96-1449MN
                                _____________

State of Minnesota,                   *
                                      *
                   Appellee,          *   Appeal from the United States
                                      *   District Court for the District
     v.                               *   of Minnesota.
                                      *
Richard W. Bullock,                   *   [UNPUBLISHED]
                                      *
                   Appellant.         *
                                _____________

                          Submitted:   March 20, 1996

                           Filed: March 26, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Richard W. Bullock appeals the district court's order imposing a
$1,000 sanction after Bullock filed a second notice to remove state
criminal proceedings against him on the eve of the state trial.      We find
no abuse of discretion by the district court.     Although Bullock was given
an opportunity to show cause why he should not be sanctioned, Bullock made
no attempt to oppose the district court's finding that his successive
removal action was maliciously and frivolously instituted for the improper
purpose of delay, or to provide any information why the amount should have
been less.    See Pope v. Federal Express Corp., 49 F.3d 1327, 1328 (8th Cir.
1995); Kirk Capital Corp. v. Bailey, 16 F.3d 1485, 1490 (8th Cir. 1994).
We thus affirm the sanction ordered by the district court.      See 8th Cir.
R. 47A(a).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-